                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 6:94-CV-03099-MDH
                                                     )
ERIC HAAF,                                           )
                                                     )
                         Defendant.                  )


                                            ORDER

       Before the Court is the Government’s Motion for Conditional Release. (Doc. 82). Pursuant

to the governing law and in accordance with Local Rule 72.1 of the United States District Court

for the Western District of Missouri, the government’s motion was referred to the United States

Magistrate Judge for preliminary review under 28 U.S.C. § 636(b).

       The Magistrate Judge submitted a report and recommendation to the undersigned wherein

he found by a preponderance of the evidence that Defendant has recovered from his mental disease

or defect to such an extent that his conditional release under a prescribed regimen of medical,

psychiatric, or psychological care or treatment would no longer create a substantial risk of bodily

injury to another person or serious damage to property of another and recommended the Motion

for Conditional Release be granted subject to the condition enumerated by the warden. (Doc. 85).

Defendant agreed to waive the statutory 14 day waiting period in which to file exceptions.

Therefore, the matter is ripe for review. After a review of the record before the Court, including

the Risk Assessment Report (Doc. 82-1), the Court agrees with the Report and Recommendation

issued by the Magistrate Judge and in accordance with such:




                                                1

         Case 6:94-cv-03099-MDH Document 87 Filed 06/22/20 Page 1 of 3
       IT IS HEREBY ORDERED that the report and recommendation (Doc. 85) of the United

States Magistrate Judge is ADOPTED and that the government’s Motion for Conditional Release

(Doc. 82) is GRANTED.

    IT IS FURTHER ORDERED that Defendant be, and is hereby, conditionally released

pursuant to Title 18 U.S.C. § 4246(e) under the following conditions:

   1. That, when a bed is available, he shall reside at New Vision House of Hope transitional
      living program located at 3927 Ridgewood Avenue, Baltimore, Maryland, 21215. He shall
      remain at said residence at the direction of the U.S. Probation Officer. Any change from
      this residence shall be approved by the U.S. Probation office in advance.

   2. That he shall be supervised by U.S. Probation and follow all instructions given by the
      supervising Probation Officer.

   3. That he shall actively participates in, and cooperate with, a regimen of mental health care,
      drug and alcohol treatment, sex offender treatment, and psychiatric aftercare as directed by
      the U.S. Probation Officer and administered by the treating mental health provider. This is
      to include his voluntary admission to an inpatient facility for stabilization should it be
      deemed necessary. He shall follow all the rules, regulations and instructions of the
      treatment staff and comply with the treatment regimen recommended.

   4. That he shall continue to take such medication, including injectable units, as shall be
      prescribed for him by the medical provider.

   5. That he shall waive his rights to confidentiality regarding his mental health treatment in
      order to allow sharing of information with the supervising U.S. Probation Officer and other
      mental health treatment providers, who will assist in evaluating his ongoing
      appropriateness for community placement.

   6. That he shall refrain from the use of alcohol and illegal drug usage, as well as the abuse of
      over-the-counter medications, and submit to random urinalysis testing as warranted by
      treating mental health staff and/or the probation officer. This also includes participating in
      substance abuse treatment as deemed necessary.

   7. That he shall not have in his possession at any time actual or imitation firearms or other
      deadly weapons and he may not write, say or communicate threats. He shall submit to a
      warrantless search on request of his U.S. Probation Officer or any law enforcement officer
      of his person or property for the purpose of determining compliance with this provision
      and shall permit confiscation of any such contraband .

   8. That he shall not travel outside the District of Maryland without prior approval from his
      supervising U.S. Probation Officer.

                                                2

         Case 6:94-cv-03099-MDH Document 87 Filed 06/22/20 Page 2 of 3
    IT IS SO ORDERED.

DATED:       June 22, 2020
                                             /s/ Douglas Harpool______________
                                           DOUGLAS HARPOOL
                                           UNITED STATES DISTRICT JUDGE




                                       3

         Case 6:94-cv-03099-MDH Document 87 Filed 06/22/20 Page 3 of 3
